DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendments.
The nonstatutory double patenting rejection has been withdrawn in view of the approval of the Terminal Disclaimer filed on 11/05/21.

Terminal Disclaimer
The terminal disclaimer filed on 11/05/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10685137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Drew Schulte on 12/22/21.
The application has been amended as follows:

	1.	(Currently Amended) A system for protecting personal data while verifying user credentials, the system comprising:

control circuitry configured to:
 	receive, from a remote server, a verification request for credentials of the user and user-provided data corresponding to the verification request, wherein the verification request indicates a type of the verification request, an identity of a requestor of the verification request, and a required type of assurance level of the verification request;
 	determine a category of required data for the verification request based on the type of the verification request, the identity of the requestor, and the required type of the assurance level;
determine whether the user-provided data includes the category;
 	in response to determining that the user-provided data includes the category:
		verify the user-provided data in the category using the stored user data; 
		generate [[an]] the assurance level, in the required type, of the credentials in response to verifying the user-provided data in the category;
	in response to determining that the user-provided data does not include the category:
 	 	determine whether the stored user data includes the category;
 	 	determine whether criteria based on the stored user data in the category is approved for use in responding to the verification request in response to determining that the stored user data includes the category;

	output the assurance level for display on a user device.
2.	(Currently Amended) The system of claim 1, wherein the control circuitry is further configured to query the requestor for data in the category in response to determining that the criteria based on the stored user data in the category are not approved for use in responding to the verification request. 
3.	(Original) The system of claim 1, wherein the control circuitry is further configured to:
 	input the category into a database listing sources of categories of user data to determine a source to query for the category in response to determining that the stored user data does not include the category;
 	query the source for source data corresponding to the category; and
 	receive the source data corresponding to the category.
4.	(Currently Amended) The system of claim 1, wherein the control circuitry configured to determine whether the criteria based on the stored user data in the category is approved for use in responding to the verification request is further configured to: 
	 receive user inputs selecting privacy settings that indicate: (i) types of verification requests and (ii) requestors for which stored user data is candidate criteria for responding to verification requests; and
 	compare the type of the verification request and the identity of the requestor to the privacy settings.
5.	(Currently Amended) The system of claim 1, wherein the control circuitry configured to select [[the]] an algorithm based on the type of the verification request, the identity of the requestor, and the required type of assurance level. 
6.	(Currently Amended) A method for protecting personal data while verifying user credentials, the method comprising:
	storing, in a database of a verification service, user data for a user;
	receiving, from a remote server, a verification request for credentials of the user, wherein the verification request indicates a type of the verification request, an identity of a requestor of the verification request, and a required type of assurance level of the verification request;
	determining, using control circuitry, a category of required data for the verification request based on the type of the verification request, the identity of the requestor, and the required type of the assurance level;
	determining, using the control circuitry, whether the stored user data includes the category;
	in response to determining that the stored user data includes the category, determining, using the control circuitry, whether criteria based on the stored user data in the category is approved for use in responding to the verification request, wherein determining whether the criteria based on the stored user data in the category are approved for use in responding to the verification request, further comprises:
	 	receiving user inputs selecting privacy settings that indicate: (i) types of verification requests and (ii) requestors for which the stored user data is candidate criteria for responding to verification requests; and
	 	comparing the type of the verification request and the identity of the requestor to the privacy settings;
 	in response to determining that the criteria is approved for use in responding to the verification request, generating, using the control circuitry, [[an]] the assurance level, in the required type, of the credentials of the user; and
	outputting the assurance level for display on a user device.
7.	(Currently Amended) The method of claim 6, further comprising:
	determining whether user-provided data corresponding to the verification request was received from the remote server;
	in response to determining that the user-provided data corresponding to the verification request was received, determining whether the user-provided data includes the category;
	in response to determining that the user-provided data includes the category, verifying the user-provided data in the category using the stored user data; and
	in response to verifying the user-provided data in the category, selecting a default algorithm for responding to the verification request, wherein the default algorithm is selected by the requestor.
8.	(Currently Amended) The method of claim 6, further comprising in response to determining that the criteria based on the stored user data in the category are not approved for use in responding to the verification request, querying the requestor for data in the category. 
9.	(Original) The method of claim 6, further comprising: 
	in response to determining that the stored user data does not include the category, inputting the category into a database listing sources of categories of user data to determine a source to query for the category;
	querying the source for source data corresponding to the category; and
	receiving the source data corresponding to the category.
10.	(Canceled)
11.	(Currently Amended) The method of claim 6, further comprising:
	selecting an algorithm for responding to the verification request from a plurality of potential algorithms for responding to the verification request, wherein each of the plurality of potential algorithms uses the criteria and generates assurance levels in the required type, wherein selecting the algorithm, further comprises:
 	determining a number of verification requests received from the requestor during a time period;
	comparing the number of verification requests received from the requestor during the time period to a respective number for each of the plurality of potential algorithms; and
	matching the number of verification requests received from the requestor during the time period to the respective number of [[to]] the selected algorithm.
12.	(Original) The method of claim 6, further comprising:
	selecting an algorithm for responding to the verification request from a plurality of potential algorithms for responding to the verification request, wherein each of the plurality of potential algorithms uses the criteria and generates assurance levels in the required type, wherein selecting the algorithm, further comprises:
 	determining a time limit for outputting the assurance level;
	comparing the time limit to a respective time limit for each of the plurality of potential algorithms; and
	matching the time limit to the respective time limit for the selected algorithm.
13.	(Original) The method of claim 6, further comprising:
	selecting an algorithm for responding to the verification request from a plurality of potential algorithms for responding to the verification request, wherein each of the plurality of potential algorithms uses the criteria and generates assurance levels in the required type, wherein selecting the algorithm, further comprises:
 	determining a geographic location of the remote server;
	comparing the geographic location to a respective geographic location for each of the plurality of potential algorithms; and
	matching the geographic location to the respective geographic location for the selected algorithm.
14.	(Original) The method of claim 6, further comprising:
	selecting an algorithm for responding to the verification request from a plurality of potential algorithms for responding to the verification request, wherein each of the plurality of potential algorithms uses the criteria and generates assurance levels in the required type, wherein selecting the algorithm, further comprises:
 	determining that the category includes a type of personally identifying information; and
	determining that the selected algorithm is approved for personally identifying information.
15.	(Currently Amended) The method of claim 6, further comprising:
	selecting an algorithm for responding to the verification request from a plurality of potential algorithms for responding to the verification request, wherein each of the plurality of potential algorithms uses the criteria and generates assurance levels in the required type, wherein selecting the algorithm is based on the type of the verification request, the identity of the requestor, and the required type of the assurance level.
16.	(Currently Amended) A non-transitory computer-readable medium 
	storing user data for a user;
	receiving a verification request for credentials of the user, wherein the verification request indicates a type of the verification request, an identity of a requestor of the verification request, and a required type of assurance level of the verification request;
	determining a category of required data for the verification request based on the type of the verification request, the identity of the requestor, and the required type of the assurance level;
	determining whether the stored user data includes the category;
	in response to determining that the stored user data includes the category, determining whether criteria based on the stored user data in the category are approved for use in responding to the verification request, wherein determining whether the criteria based on the stored user data in the category are approved for use in responding to the verification request, further comprises:
	receiving user inputs selecting privacy settings that indicate: (i) types of verification requests and (ii) requestors for which the stored user data is candidate criteria for responding to verification requests; and
	comparing the type of the verification request and the identity of the requestor to the privacy settings;
	in response to determining that the criteria are approved for use in responding to the verification request, generating [[an]] the assurance level, in the required type, of the credentials of the user; and
	outputting the assurance level for display on a user device.
17. 	(Currently Amended) The non-transitory computer-readable medium 
	determining whether user-provided data corresponding to the verification request was received;
	determining whether the user-provided data includes the category;
	verifying the user-provided data in the category using the stored user data; and
	selecting a default algorithm for responding to the verification request in response to verifying the user-provided data in the category, wherein the default algorithm is selected by the requestor.
18.	(Original) The non-transitory computer-readable medium 
	inputting the category into a database listing sources of categories of user data to determine a source to query for the category in response to determining that the stored user data does not include the category;
	querying the source for source data corresponding to the category; and
	receiving the source data corresponding to the category.
19.	(Canceled)
20.	(Currently Amended) The non-transitory computer-readable medium the assurance level.

Allowance
Claims 1-9, 11-18 and 20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claim 1: control circuitry configured to: “receive, from a remote server, a verification request for credentials of the user and user-provided data corresponding to the verification request, wherein the verification request indicates a type of the verification request, an identity of a requestor of the verification request, and a required type of assurance level of the verification request”, “determine a category of required data for the verification request based on the type of the verification request, the identity of the requestor, and the required type of the assurance level”, “in response to determining that the user-provided data does not include the category: determine whether the stored user data includes the category; determine whether criteria based on the stored user data in the category is approved for use in responding to the verification request in response to determining that the stored user data includes the category; generate the assurance level, in the required type, of the credentials of the user in response to determining that the criteria are approved for use in responding to the verification request” in combination with other limitations as a whole and in the context recited in the claim.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 6 and 16: “receiving a verification request for credentials of the user, wherein the verification request indicates a type of the verification request, an identity of a requestor of the verification request, and a required type of assurance level of the verification request”, “determining a category of required data for the verification request based on the type of the verification request, the identity of the requestor, and the required type of the assurance level”, “in response to determining that the stored user data includes the category, determining whether criteria based on the stored user data in the category are approved for use in responding to the verification request, wherein determining whether the criteria based on the stored user data in the category are approved for use in responding to the verification request, further comprises: receiving user inputs selecting privacy settings that indicate: (i) types of verification requests and (ii) requestors for which the stored user data is candidate criteria for responding to verification requests; and comparing the type of the verification request and the identity of the requestor to the privacy settings”, “in response to determining that the criteria are approved for use in responding to the verification request, generating the assurance level, in the required type, of the credentials of the user” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436